Order entered February 3, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00560-CR

                           JOSE DAVID GUTIERREZ, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F16-23201-H

                                           ORDER
        We REINSTATE this appeal.

        We abated for a hearing because appellant’s brief had not been filed. On January 31,

2020, a supplemental clerk’s record containing the trial court’s findings from that hearing were

filed. We ADOPT the findings that (1) appellant wishes to prosecute this appeal; (2) appellant,

who is indigent, is represented by counsel Jeffrey King who was retained by appellant’s family;

(3) because appellant is indigent, he is entitled to the reporter’s record without charge; and (4)

counsel has not abandoned the appeal but needs additional time to file the reporter’s record and

the brief.
       We VACATE our September 24, 2019 order to the extent it ordered the appeal submitted

without a reporter’ record. We ORDER court reporter Sharyl Zeno to file the reporter’s record

filed by March 20, 2020. Appellant’s brief is due by April 20, 2020.

       We DIRECT the Clerk to send copies of this order to the Honorable Tina Yoo Clinton,

Presiding Judge, Criminal District Court No. 1; to court reporter Sharyl Zeno, Criminal District

Court No. 1; to Jeffrey King; and to the Dallas County District Attorney’s Office, Appellate

Division.

                                                   /s/     BILL PEDERSEN, III
                                                           JUSTICE